DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7-17, 21, and 22 are pending in the application.  Claims 2-6 have been canceled by the Applicant.  Claims 21 and 22 are new.  Claims 1, 7, 8, 10, and 11 have been amended by the Applicant.  Claim 11 has been amended via Examiner’s Amendment (see below).  Claims 18-20 have been canceled via Examiner’s Amendment (see below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem on 6/4/21.

The application has been amended as follows: 

IN THE CLAIMS


Canceled claims 18-20

Allowable Subject Matter
Claims 1, 7-17, 21, and 22 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to incorporate the allowable subject matter from claim 6 and intervening claims 2-5, which have been canceled.  Claim 1 was amended to remove “a solid lubricant disposed between the inner sheath and the outer sheath.”  However, upon updating the search, the Examiner determined that this limitation was not critical to patentability.  The claimed features of the actuation assembly and the delivery sheath distinguish over the prior art of record.  Claims 7-10 and 21 are dependent on claim 1, thus are also allowable over the prior art of record.
Claims 11-17 were indicated allowable in the previous Office Action.  Claim 11 was amended via Examiner’s Amendment above to correct an informality.  Claim 11 was also amended to remove “a solid lubricant disposed between the inner sheath and the outer sheath.”  Similar to claim 1 above, upon updating the search, the Examiner determined that this limitation was not critical to patentability.  The claimed features of the handle and the delivery sheath distinguish over the prior art of record.  New claim 22 is dependent on claim 11, thus is also allowable over the prior art of record.                                      


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.D.K/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771